Exhibit 10.4

CONSULTING AGREEMENT

Clayton, Dubilier & Rice, LLC

375 Park Avenue

18th Floor

New York, New York 10152

November 24, 2009

JohnsonDiversey Holdings, Inc.

JohnsonDiversey, Inc.

8310 16th Street

Sturtevant, WI 53177

Ladies and Gentlemen:

This letter agreement serves to confirm the retention by JohnsonDiversey, Inc.
(the “Company”), a wholly-owned subsidiary of JohnsonDiversey Holdings, Inc.
(“Parent”), of Clayton, Dubilier & Rice, LLC or any successor to its investment
management business (“Manager”) to provide management, consulting, advisory and
financial services to Parent, the Company and their divisions and subsidiaries
(collectively, the “Company Group”), as follows:

1. (a) The Company has retained us, and we hereby agree to accept such
retention, to provide to the Company Group, when and if called upon, certain
management, consulting, advisory, monitoring and financial services of the type
customarily performed by Manager and its affiliates, including any services
provided under Section 2.1(i) of the Stockholders Agreement (the “Consulting
Services”). As compensation for the Consulting Services, commencing on the date
hereof (the “Effective Date”), the Company agrees to pay Manager an annual fee
(the “Advisory Fee”) in an amount equal to $5,000,000, payable in quarterly
installments in advance at the beginning of each calendar quarter (except in the
case of the initial Advisory Fee as provided in the next succeeding sentence),
subject to adjustment from time to time as set forth below. The initial Advisory
Fee shall be pro rated to reflect the portion of the current fiscal year which
has elapsed prior to the Effective Date and shall be payable at the beginning of
the first calendar quarter commencing after the date hereof (together with the
quarterly installment for such quarter).

(b) If an employee of Manager or any of its affiliates is appointed to an
executive management position (or a position of comparable responsibility) with
the Company, then, for the period of such employee’s service in such position,
the Advisory Fee shall be increased by an amount to be agreed by Manager and the
Company (by a majority vote of the directors of Parent who are designated
pursuant to Sections 2.1(a)(iii) and (iv) of the Stockholders Agreement, even
though less than a quorum) but not to exceed 100% of the Advisory Fee then in
effect. The Advisory Fee may otherwise be increased only by the Company (which
increase will be deemed an “Affiliate Transaction” for purposes of Article SIXTH
of Parent’s Second Amended and Restated Certificate of Incorporation). The
Advisory Fee may not be decreased without the prior written consent of Manager.



--------------------------------------------------------------------------------

2. In addition to the Advisory Fee, the Company shall, or shall cause one or
more of its subsidiaries to, on behalf of itself and the other members of the
Company Group (subject to paragraph 4), reimburse Manager and its affiliates and
their respective employees and agents, from time to time upon request, for all
reasonable out-of-pocket expenses incurred after the date hereof in the course
of rendering the Consulting Services, including travel expenses and reasonable
expenses of any legal, accounting or other professional advisors to Manager or
its affiliates incurred by Manager in the course of rendering the Consulting
Services. Manager may submit monthly expense statements to the Company or any
other member of the Company Group, which statements shall be payable within 30
days. Nothing in this paragraph 2 shall limit any obligations of Parent or the
Company to reimburse any costs and expenses to Manager, its subsidiaries or
affiliates under the Investment and Recapitalization Agreement, dated as of
October 7, 2009, among Parent, CDR Jaguar Investor Company, LLC (“CD&R
Investor”), Commercial Markets Holdco, Inc. (“CMH”) and SNW Co., Inc. (“SNW”),
as the same may be amended from time to time, the Stockholders Agreement, dated
as of the date hereof, among Parent, CD&R Investor, CDR F&F Jaguar Investor, LLC
(“CD&R F&F Investor”), CMH, SNW and the other stockholders of Parent party
thereto from time to time (as the same may be amended from time to time, the
“Stockholders Agreement”), the Registration Rights Agreement, dated as of the
date hereof, among Parent, CD&R Investor, CD&R F&F Investor, CMH, SNW, Marga
B.V. and the other stockholders of Parent party thereto from time to time, as
the same may be amended from time to time, or the Indemnification Agreement,
dated as of the date hereof, among Parent, the Company, Manager, CD&R Investor,
CD&R F&F Investor, Clayton, Dubilier & Rice Fund VIII, L.P., CD&R Friends &
Family Fund VIII, L.P. and Clayton, Dubilier & Rice, Inc. (as the same may be
amended from time to time, the “Indemnification Agreement”).

3. (a) Each of Parent and the Company will, and will cause each member of the
Company Group to, use its reasonable best efforts to furnish, or to cause their
respective subsidiaries and agents to furnish, Manager with such information
(the “Information”) as Manager reasonably believes appropriate to its engagement
hereunder. The Company acknowledges and agrees that (i) Manager will rely on the
Information and on information available from generally recognized public
sources in performing the Consulting Services and (ii) none of Manager, its
affiliates and their respective officers, directors, employees and agents
assumes responsibility for the accuracy or completeness of the Information and
such other information.

 

2



--------------------------------------------------------------------------------

(b) Each of Parent and the Company hereby consents to Manager sharing any
information it receives from the Company Group with any affiliates of Manager
(other than other portfolio companies) and to the internal use by Manager and
such affiliates of any information received from the Company Group, subject,
however, to (i) Manager maintaining adequate procedures to prevent such
information from being used in connection with the purchase or sale of
securities of the Company in violation of applicable law and (ii) the recipient
of such information being subject to an agreement (or being under a duty of
trust or confidence) to use such information only for purposes of performing
Consulting Services hereunder and to maintain such shared information in
confidence.

4. Parent and the Company (on behalf of themselves and the other members of the
Company Group) hereby acknowledge and agree that the obligations of the Company
under paragraphs 1 and 2 shall be borne jointly and severally by each member of
the Company Group. If, at any time, no member of the Company Group is permitted
to make any payment or reimbursement due to Manager under this letter agreement
under the terms of any credit agreement, indenture or other financing agreement
to which any member of the Company Group is a party, such obligations shall
accrue as provided herein, but payment or reimbursement thereof shall be
deferred until such time as (a) such payments are no longer prohibited under the
terms of the applicable agreement, or (b) the amounts due thereunder are repaid
in full. In the event of the liquidation of the Company, all amounts due Manager
under this Agreement shall be paid to Manager before any liquidating
distributions or similar payments are made to stockholders of the Company.

5. Parent and the Company (on behalf of themselves and the other members of the
Company Group) hereby acknowledge and agree that the Consulting Services
provided by Manager hereunder are being provided subject to the terms of this
letter agreement (including, without limitation, paragraph 14) and the
Indemnification Agreement.

6. Any advice or opinions provided by Manager or its affiliates may not be
disclosed or referred to publicly or to any third party (other than to
Commercial Markets Holdco, Inc. or the Company Group’s legal, tax, financial or
other advisors), except in accordance with Manager’s prior written consent or if
required by law or applicable legal process, or in judicial or administrative
proceedings.

7. Manager shall act as an independent contractor, with duties solely to the
Company Group. Parent and the Company acknowledge and agree that Manager may, in
its sole discretion, remove or substitute any of the members of, or add members
to, the team of professional employees of Manager and its affiliates that will
be providing Consulting Services pursuant to this letter agreement, and that any
such removal, substitution or addition shall not in any way modify or affect any
of the obligations of the Company Group hereunder, including, without
limitation, its obligation to pay the Advisory Fee or reimburse any expenses.
None of Manager and its affiliates and their respective employees and agents
shall, solely by virtue of this letter agreement or the arrangements hereunder,
be considered employees or agents of any member of the Company Group, nor shall
any of them have

 

3



--------------------------------------------------------------------------------

authority hereunder to contract in the name of or bind any member of the Company
Group, except (i) to the extent that any professional employee of Manager or any
of its affiliates may be serving as a director or an officer of any member of
the Company Group or (ii) as expressly agreed to in writing by such member of
the Company Group.

8. (a) This letter agreement shall be governed by and construed in accordance
with the laws of the State of New York applicable to contracts executed and to
be performed wholly within such State and without reference to the choice-of-law
principles that would result in the application of the laws of a different
jurisdiction.

(b) Any dispute, claim or controversy arising out of, relating to, or in
connection with this contract, or the breach, termination, enforcement,
interpretation or validity thereof, including the determination of the scope or
applicability of this letter agreement to arbitrate, shall be finally determined
by arbitration. The arbitration shall be administered by JAMS. If the disputed
claim or counterclaim exceeds $250,000, not including interest or attorneys’
fees, the JAMS Comprehensive Arbitration Rules and Procedures (“JAMS
Comprehensive Rules”) in effect at the time of the arbitration shall govern the
arbitration, except as they may be modified herein or by mutual written
agreement of the parties. If no disputed claim or counterclaim exceeds $250,000,
not including interest or attorneys’ fees, the JAMS Streamlined Arbitration
Rules and Procedures (“JAMS Streamlined Rules”) in effect at the time of the
arbitration shall govern the arbitration, except as they may be modified herein
or by mutual written agreement of the parties.

(c) The seat of the arbitration shall be New York, New York. The parties submit
to jurisdiction in the state and federal courts of the State of New York for the
limited purpose of enforcing this agreement to arbitrate.

(d) The arbitration shall be conducted by one neutral arbitrator unless the
parties agree otherwise. The parties agree to seek to reach agreement on the
identity of the arbitrator within thirty days after the initiation of
arbitration. If the parties are unable to reach agreement on the identity of the
arbitrator within such time, then the appointment of the arbitrator shall be
made in accordance with the process set forth in JAMS Comprehensive Rule 15.

(e) The arbitration award shall be in writing, state the reasons for the award,
and be final and binding on the parties. The arbitrator may, in the award,
allocate all or part of the costs of the arbitration, including the fees of the
arbitrator and the attorneys’ fees of the prevailing party. Judgment on the
award may be entered by any court having jurisdiction thereof or having
jurisdiction over the relevant party or its assets. Notwithstanding applicable
state law, the arbitration and this agreement to arbitrate shall be governed by
the Federal Arbitration Act, 9 U.S.C. § 1, et seq.

 

4



--------------------------------------------------------------------------------

(f) The parties agree that the arbitration shall be kept confidential and that
the existence of the proceeding and any element of it (including but not limited
to any pleadings, briefs or other documents submitted or exchanged, any
testimony or other oral submissions, and any awards) shall not be disclosed
beyond the tribunal, JAMS, the parties, their counsel, accountants and auditors,
insurers and re-insurers, and any person necessary to the conduct of the
proceeding. The confidentiality obligations shall not apply (i) if disclosure is
required by law or applicable legal process, or in judicial or administrative
proceedings, or (ii) as far as disclosure is necessary to enforce the rights
arising out of the award.

9. All notices and other communications to be given to any party hereunder shall
be sufficiently given for all purposes hereunder if in writing and delivered by
hand, courier or overnight delivery service, or three days after being mailed by
certified or registered mail, return receipt requested, with appropriate postage
prepaid, or when received in the form of a facsimile (receipt confirmation
requested), and shall be directed to the address set forth below (or at such
other address or facsimile number as such party shall designate by like notice):

 

If to Parent or the Company:  

JohnsonDiversey Holdings, Inc.

8310 16th Street

Sturtevant, WI 53177

Attention: General Counsel

Fax: (262) 631-4021

with a copy to

(which shall not constitute notice):

 

Jones Day

77 West Wacker Drive

Chicago, IL 60601

Attention: Elizabeth C. Kitslaar, Esq.

Fax: (312) 782-8585

If to Manager:  

Clayton, Dubilier & Rice, LLC

375 Park Avenue

18th Floor

New York, New York 10152

Attention: Richard J. Schnall

                  George K. Jaquette

Fax: (212) 407-5252

with a copy to

(which shall not constitute notice):

 

Debevoise & Plimpton LLP

919 Third Avenue

New York, New York 10022

Attention: Franci J. Blassberg, Esq.

                  Jonathan E. Levitsky, Esq.

Fax: (212) 909-6836

 

5



--------------------------------------------------------------------------------

10. This letter agreement shall continue in effect until, and shall terminate
upon, the earlier to occur of (a) the tenth anniversary of the date hereof and
(b) the date on which the CD&R Holders (as defined in the Stockholders
Agreement) cease to beneficially own at least 25% of the issued and outstanding
shares of the Company’s Class A Common Stock. At any time following a Qualified
IPO (as defined in the Stockholders Agreement), this letter agreement may be
earlier terminated by the Company (following a determination of its Board of
Directors, and without the need for the Requisite Approval (as defined in
Article SEVENTH of Parent’s Second Amended and Restated Certificate of
Incorporation)) upon 12 months’ prior notice to Manager. In any event, this
letter agreement may be earlier terminated by Manager upon 30 days’ prior
written notice to the Company. In the event of any termination of this letter
agreement, the Company shall pay in cash to Manager any unpaid installment of
the Advisory Fee and all expenses due under this agreement with respect to
periods prior to the termination date.

11. Each party hereto represents and warrants that the execution and delivery of
this letter agreement by such party has been duly authorized by all necessary
action of such party.

12. If any term, provision, covenant or restriction of this letter agreement is
held by a court of competent jurisdiction or other authority to be invalid, void
or unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this letter agreement shall remain in full force and effect and
shall in no way be affected, impaired or invalidated so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner materially adverse to any party hereto. Upon such a determination, the
parties shall negotiate in good faith to modify this letter agreement so as to
effect the original intent of the parties as closely as possible in a mutually
acceptable manner in order that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent possible. To the
extent permitted by applicable law, the parties hereto waive any provision of
law that renders any term or provision of this letter agreement invalid or
unenforceable in any respect.

13. It is expressly understood that the foregoing paragraphs 2 (with respect to
expenses incurred prior to such termination), 4-10 and 12-20, in their entirety,
survive any termination of this agreement.

 

6



--------------------------------------------------------------------------------

14. Except in cases of breach of this letter agreement, gross negligence, fraud
or willful misconduct, Manager shall have no liability of any kind whatsoever to
any member of the Company Group for any damages, losses or expenses (including,
without limitation, special, punitive, incidental or consequential damages and
interest, penalties and fees and disbursements of attorneys, accountants,
investment bankers and other professional advisors) with respect to the
provision of Consulting Services hereunder and in no event shall any such
liability be in excess of the fees received by Manager hereunder. Each of Parent
and the Company (on behalf of itself and the other members of the Company
Group), by its acceptance of the benefits hereof, covenants, agrees and
acknowledges that no person other than Manager shall have any obligation
hereunder and that it has no rights of recovery hereunder against, and no
recourse hereunder shall be had against, any former, current or future officer,
agent, affiliate or employee of Manager (or any of their successors’ or
permitted assignees’), against any former, current or future general or limited
partner, member or stockholder of Manager (or any of its successors’ or
permitted assignees’) or any affiliate thereof or against any former, current or
future director, officer, agent, employee, affiliate, general or limited
partner, stockholder, manager or member of any of the foregoing (collectively,
“Manager Affiliates”), whether by or through attempted piercing of the corporate
veil, by or through a claim by or on behalf of the Company against the Manager
Affiliates, by the enforcement of any judgment or assessment or by any legal or
equitable proceeding, or by virtue of any statute, regulation or other
applicable law, or otherwise.

15. This letter agreement may not be amended, restated, supplemented or
otherwise modified, other than in a writing duly executed by the parties hereto.
Any party hereto may waive (in writing) the benefit of any provision of this
letter agreement with respect to itself for any purpose. Any such waiver shall
constitute a waiver only with respect to the specific matter described in such
writing and shall in no way impair the rights of the party granting such waiver
in any other respect or at any other time. This letter agreement, together with
the Stockholders Agreement and Indemnification Agreement, constitute the entire
agreement among Manager, Parent and the Company with respect to the subject
matter of this letter agreement and supersede any prior discussions,
correspondence, negotiation, proposed term sheet, agreement, understanding or
arrangement, and there are no agreements or understandings between the parties
in respect of the subject matter hereof other than those set forth or referred
to in this letter agreement. Parent and the Company acknowledge and agree that,
other than as set forth in paragraph 11, Manager makes no representations or
warranties in connection with this letter agreement or its provision of services
pursuant hereto. Parent and the Company agree that any acknowledgment or
agreement made by Parent or the Company in this letter agreement is made on
behalf of Parent, the Company and the other members of the Company Group.

16. This letter agreement shall be binding upon and inure to the benefit of the
parties to this letter agreement and their respective successors and assigns;
provided, that (i) neither this letter agreement nor any right, interest or
obligation hereunder may be assigned by either party, whether by operation of
law or otherwise, without the express written consent of the other party hereto
and (ii) any assignment by Manager of its rights but not the obligations (except
where the obligations are assigned to the successor to the

 

7



--------------------------------------------------------------------------------

investment management business of Clayton, Dubilier & Rice, LLC) under this
letter agreement to any entity directly or indirectly controlling, controlled by
or under common control with Manager shall be expressly permitted hereunder and
shall not require the prior written consent of Parent or the Company. This
letter agreement is not intended to confer any right or remedy hereunder upon
any person or entity other than the parties to this letter agreement, Manager
Affiliates and their respective successors and assigns. Without limiting the
generality of the foregoing, the parties acknowledge that nothing in this letter
agreement, expressed or implied, is intended to confer on any present or future
holders of any securities of Parent or any other member of the Company Group or
their respective affiliates (other than any such holder that is a member of the
Company Group), or any present or future creditor of Parent or any other member
of the Company Group or their respective affiliates, any rights or remedies
under or by reason of this letter agreement or any performance hereunder.

17. Parent and the Company (on behalf of themselves and the other members of the
Company Group) hereby acknowledge and agree that the provisions in Article
EIGHTH of Parent’s Second Amended and Restated Certificate of Incorporation
shall apply to CD&R Manager, to the same extent as Clayton, Dubilier & Rice Fund
VIII, L.P., CD&R Friends & Family Fund VIII, L.P. and its other affiliates.

18. Manager will devote such time and efforts to the performance of the services
contemplated hereby as Manager deems reasonably necessary or appropriate,
provided that no minimum number of hours is required to be devoted on a weekly,
monthly, annual or other basis. Parent and the Company acknowledge that
Manager’s services are not exclusive to the Company Group and that Manager will
render similar services to other persons and entities.

19. The word “including” and words of similar import when used in this letter
agreement shall mean “including without limitation” unless the context otherwise
requires or unless otherwise specified. This letter agreement may be executed in
any number of counterparts, each of which shall be an original, but all of which
together shall constitute one instrument. Signatures provided by facsimile or
electronic transmission in “pdf” or equivalent format will be deemed to be
original signatures.

20. Index of Defined Terms. The following terms shall have the meanings defined
in the paragraphs set forth below.

 

Term

   Paragraph

Advisory Fee

   1(a)

CMH

   2

Company

   Preamble

Company Group

   Preamble

Consulting Services

   1(a)

Effective Date

   1(a)

 

8



--------------------------------------------------------------------------------

Information

   3(a)

JAMS Comprehensive Rules

   8(b)

JAMS Streamlined Rules

   8(b)

Manager

   Preamble

Manager Affiliates

   14

Parent

   Preamble

Stockholders Agreement

   2

[Remainder of page intentionally left blank.]

 

9



--------------------------------------------------------------------------------

If the foregoing sets forth the understanding between us, please so indicate on
the enclosed signed copy of this letter in the space provided therefor and
return it to us, whereupon this letter shall constitute a binding agreement
among us.

 

Very truly yours, CLAYTON, DUBILIER & RICE, LLC By:   /s/    Theresa A. Gore  
Name:   Theresa A. Gore  

Title:

 

Vice President, Treasurer &

Assistant Secretary

 

AGREED TO AND ACCEPTED BY: JOHNSONDIVERSEY HOLDINGS, INC. By:  

/s/    Joseph F. Smorada

  Name:   Joseph F. Smorada  

Title:

 

Executive Vice President and

Chief Financial Officer

JOHNSONDIVERSEY, INC. By:  

/s/    Joseph F. Smorada

  Name:   Joseph F. Smorada   Title:  

Executive Vice President and

Chief Financial Officer